DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In claim 1, in line 13, hte word “predetermine” should be replaced with --- predetermined ---.
In claim 1, in line 5, the word “an” should be replaced with --- the ---.
In claim 14, in line 10, the word “predetermine” should be replaced with --- predetermined ----.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the data carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is assumed that Applicant intended claim 4 to be dependent upon claim 2 instead.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regards to claim 5, the claim recites “wherein the received data indicative of a transducer-to-distal-end length includes the transducer-to-distal-end length of the interventional device”.  However, it is already evident that data “indicative” of a transducer-to-distal-end length, as set forth in claim 1 from which claim 5 is dependent upon, necessarily includes the transducer-to-distal-end length of the interventional device.  Claim 5 therefore fails to further limit the subject matter of the claim upon which it depends.  Claim 16 is similarly rejected.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-14 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 9-10 and 15-17 of U.S. Patent No. 11,275,150. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of the instant application is generic to all that is recited in claims 1 and 15, respectively, of the Patent.  That is, claims 1 and 15 of the Patent falls entirely within the scope of instant claims 1 and 14, or in other words, instant claims 1, 14 is anticipated by claims 1 and 15 of the Patent.  Specifically, because claims 1 and 15 of the Patent claims the same steps and structure (i.e. image reconstruction processor, a position determination processor, an image fusion processor configured to select a corresponding transducer-to-distal end length [i.e. receive data indicative of a transducer-to-distal-end length of the interventional device], indicate in the reconstructed image the out-of-plane distance by a first shape having a first size and the transducer-to-distal-end length by a second shape having a second size), as claimed in instant claims 1 and 14, the method/system of instant claims 1 and 14 are anticipated by claims 1 and 15 of the Patent.
With regards to instant claim 6, claim 1 of the Patent sets forth the same limitations.
With regards to instant claim 7, claim 1 of the Patent sets forth the same limitations.
With regards to instant claim 8, claim 2 of the Patent sets forth the same limitations.
With regards to instant claim 9, claim 4 of the Patent sets forth the same limitations.
With regards to instant claim 10, claim 7 of the Patent sets forth the same limitations.
With regards to instant claim 11, claim 9 of the Patent sets forth the same limitations.
With regards to instant claim 12, claim 1 of the Patent sets forth the same limitations.
With regards to instant claim 13, claim 10 of the Patent sets forth the same limitations.
With regards to instant claim 16-17, claim 15 of the Patent sets forth the same limitations.
With regards to instant claim 18, claim 15 of the Patent sets forth the same limitations.
With regards to instant claim 19, claim 16 of the Patent sets forth the same limitations.
With regards to instant claim 20, claim 17 of the Patent sets forth the same limitations.

Examiner’s Comment
As set forth above, the claims are rejected under Double Patenting, etc.. However, claims 1 and 14 contain allowable subject matter, for similar reasons as set forth in the related application 15/778,715, now US Patent No. 11,275,150.  Specifically, the prior art does not teach or suggest indicating the reconstructed ultrasound image (i) the out-of-plane distance by a first shape having a first size and (ii) the transducer-to-distal-end length by a second shape having a second size, the out-of-plane distance corresponding to a distance between the ultrasound detector attached to the interventional device and the image plane and the transducer-to-distal-end length corresponding to a predetermined distance between a distal end of the interventional device and the ultrasound detector, in combination with the other claimed elements. 

Conclusion
This is a continuation of applicant's earlier Application No. 15/778,715.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793